Citation Nr: 1126195	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for residuals of a cervical spine injury.

2. Entitlement to service connection for peripheral neuropathy of the bilateral hands.

3. Entitlement to service connection for bilateral flat feet.

4. Entitlement to service connection for bilateral hearing loss. 

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In December 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also remanded by the Board and was granted by the AOJ while the appeal was in remand status.  Therefore, this issue is no longer before the Board.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate a current diagnosis of a cervical spine disorder.

2.  The medical evidence of record does not demonstrate a current diagnosis of peripheral neuropathy of the hands.

3. Pes planus was noted at service entrance and the Veteran is not presumed to have been sound upon entry into service. 

4. Bilateral pes planus preexisted service and was not aggravated by service.


CONCLUSIONS OF LAW

1. A cervical spine disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2. Peripheral neuropathy of the hands was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3. Bilateral pes planus was not aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in December 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In pertinent part, the purpose of the remand was to achieve further development of the claim, namely to obtain additional VA treatment records.  A review of the post-remand record shows that outstanding VA treatment records were obtained prior to further adjudication of the claims.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the December 2009 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  
VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in September 2005 relative to the cervical spine claims and April 2006 regarding the bilateral hand and pes planus claims.  Both letters were prior to the initial unfavorable AOJ decision issued in November 2006.  Additional letters were sent in January 2010 and March 2010.

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  The Board notes that neither letter advised the Veteran of how to substantiate disability ratings and effective dates; however, the Board finds that no prejudice to the Veteran has resulted from this omission.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the Veteran's claims, any questions as to the assignment of disability ratings and effective dates are rendered moot.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's pre-induction and separation examinations, service personnel records, VA medical records, private medical records, and the report of a January 2010 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

The Board observes that no service treatment records for the Veteran other than his pre-induction and separation examinations are of record.  The Board acknowledges that, in cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Board observes that a second request for the Veteran's service treatment records was made at the time his service personnel records were requested, and that the response received was that all service treatment records had been sent to VA.  Thus, the Board finds that further efforts to identify and locate possible copies of the Veteran's service treatment records would only serve to unnecessarily delay the Board's decision with no benefit to the Veteran.  See Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board observes that the January 2010 VA examiner reviewed the claims file, and documented relevant medical records in his report, as well as the Veteran's medical history as to his service-connected right toe disability, as well as documentation of the Veteran's subjective complaints and medical history, and findings upon examination.  There is nothing to suggest that the examiner's opinion is not sufficiently based on the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c) (4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Initially, with respect to the Veteran's claims of entitlement to service connection for a cervical spine disorder and peripheral neuropathy of the bilateral hands, the Board notes that the Veteran contends that the cervical spine disorder is a residual of a cervical spine injury in service.  He then relates the claimed peripheral neuropathy to the cervical spine disorder.  However, there is no competent evidence in support of his claims.  The only evidence demonstrating that the Veteran has a disorder of his cervical spine and peripheral neuropathy of the bilateral hands are lay statements.  The Veteran is not competent to diagnose a cervical spine disorder or peripheral neuropathy.  These disabilities are not subject to lay observation or diagnosis by a layperson.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Symptoms without a diagnosis or underlying disorder do not constitute a disability which may be service connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), holding that pain alone does not warrant service connection.  Therefore, the Veteran's reports are accorded no probative weight in diagnosing a current cervical spine or peripheral neuropathy disorder.

Competent treatment evidence does not discuss any complaint, treatment, or diagnosis relative to the cervical spine.  In February 2007, the Veteran denied any joint pain or swelling with the exception of chronic mechanical ankle pain, referred pain in the left elbow, and pain in the right shoulder when playing baseball.  The Board observes that the Veteran's VA problem list does not reference a cervical spine disorder or peripheral neuropathy of the hands.  He has been seen for possible rheumatoid arthritis, but clinical examination dated in February 2007 found no evidence of inflammatory arthritis or other disorder of the cervical spine or hands.  Based on the above information, the Board finds that the competent evidence does not demonstrate that the Veteran has a current disorder of the cervical spine or peripheral neuropathy of the bilateral hands for which service connection may be considered.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claims of entitlement to service connection for residuals of a cervical spine injury and peripheral neuropathy of the bilateral hands are denied. 
  
With regard to the claim of entitlement to service connection for bilateral pes planus, the Veteran contends that this disorder was made worse by his service as an infantryman.  Therefore, he claims that his bilateral pes planus should be service-connected on the basis of aggravation.  The Veteran's DA Form 20 confirms that he served as a rifleman with the 187th Infantry during his Vietnam service.  

In evaluating a claim for aggravation of a preexisting disorder during service, the Board must first determine that the disorder preexisted service.  When no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting disorder is noted upon entry into service, the Veteran cannot claim service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation will not be conceded where there was no increase in severity of the disability during service, based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

The Veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his June 1970 pre-induction examination, the clinical examination revealed bilateral flat feet.  Therefore, the Veteran is not presumed to have been in sound condition upon entry into service.  38 U.S.C.A. § 1111; Wagner.  Thus, the case turns on whether the Veteran's bilateral pes planus underwent a permanent increase in severity during service so as to warrant service connection on the basis of aggravation. 

The only service treatment records available are the Veteran's pre-induction and separation physical examinations.  The separation examination, performed in March 1972 does not discuss complaint, treatment, or diagnosis relative to pes planus.  
The Board observes that the Veteran filed a claim for service connection for bilateral pes planus in April 1972, a month after service discharge.  No medical evidence related to the claimed disorder was submitted by the Veteran, and he failed to report for a scheduled VA examination.  The next reference to bilateral pes planus is the Veteran's July 2005 claim.  Thus, there is no contemporaneous evidence of an increase in the severity of pes planus during service.  Rather, the contemporaneous evidence, in the form of the service separation exam argues against any increase in severity because it does not note even the existence of pes planus, inferring that the condition was not severe enough to be noticed.  However, the Veteran's filing of a claim shortly after service indicates his belief that the condition continued to exist and pes planus is capable of lay observation.  Therefore the evidence is in equipoise as to whether pes planus existed at service separation.  Thus, the existence is acknowledged but the separation report still weighs against a finding of increase because if the pes planus was as readily observable on separation as at entrance it is reasonable to conclude that it would have been observed.  The service entrance and separation reports are accorded large probative weight because they are contemporaneous and because there purpose is to accurately record the Veteran's physical findings.

Additionally, the Board observes that the more recent competent medical evidence is against the Veteran's claim.  VA treatment records reflect treatment for bilateral pes planus, but offer no evidence with regard to etiology of the current nature and severity of the disorder.  The January 2011 VA orthopedic examiner stated that he found nothing in either the Veteran's claims file or history to suggest that the Veteran's bilateral pes planus was made worse during service.  As indicated, the Veteran has not proffered any evidence in contradiction of this opinion other than his own statements.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is therefore competent to speak to the appearance of pes planus he perceives, but the Board concludes that as to the degree of or symptoms of pes planus experienced the medical authority is or greater probative weight.  The record shows treatment for bilateral plantar fasciitis and the January 2011 examiner also identified complaints relating to the left ankle and left great toe which are separate disorders that could cause or contribute to the Veteran's symptoms, and the Veteran has offered no evidence to demonstrate his ability to distinguish the non-observable symptoms of the pes planus from the symptoms of the plantar fasciitis, left great toe or left ankle.  He can, as a layperson, observe the flatness of a foot and pain that he feels in a foot, but, as a layperson, he is not competent to associate that pain with any specific disability especially where competent medical evidence indicates the existence of additional foot disability.  The January 2011 examiner's opinion is accorded greater probative weight than the Veterans as to the degree of pes planus existing at the beginning of service and at the end of service and as to whether any aggravation can be attributed to service because of the examiner's ability to consider the etiology of all reported symptoms.   Accordingly, on the basis of the above analysis the Board determines that the greater weight of the competent evidence is against a claim for service connection for bilateral pes planus.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of a cervical spine injury, peripheral neuropathy of the bilateral hands, and bilateral pes planus.  Therefore, his claims must be denied.


ORDER

Service connection for residuals of a cervical spine injury is denied.

Service connection for peripheral neuropathy of the bilateral hands is denied.

Service connection for bilateral pes planus is denied.


REMAND

With regard to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that a remand is necessary.  The Board's review of the post-remand record reveals that the VA audiological examination performed in March 2010 is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board notes that the examiner stated that the Veteran provided inconsistent results that demonstrated a profound loss even though the Veteran's communication with the clinician was normal.  The examiner also indicated that the Veteran had had normal hearing in July 2002 and that since that time he had given unreliable results four times.  The Board's review of the record supports this final assessment, and notes that this examiner also performed the Veteran's evaluation in September 2006 and reported similar findings at that time.  However, the Veteran's performance during an audiogram does not preclude an examiner from offering an opinion on the etiology of the Veteran's claimed tinnitus, which was requested by the Board in the December 2009 remand.  Therefore, the Board finds that the March 2010 VA examination was non-compliant with the Board's prior remand orders.  See Stegall at 271.     

Moreover, the Board observes that a December 2003 audiology note states that the Veteran stated that his tinnitus interfered with his ability to differentiate tones during testing, which suggests an interaction between the Veterans's claimed tinnitus and bilateral hearing loss and a concern not contemplated by the September 2006 and March 2010 VA examiner.  In light of these facts, the Board finds that the Veteran should be scheduled for another VA audiology examination after which the examiner specifically addresses the etiology of the Veteran's claimed tinnitus, and if possible, the etiology of his claimed bilateral hearing loss. 

Accordingly, the appeal is remanded for the following action:

1. Schedule the Veteran for another VA audiological examination in order to assess the existence and etiology of his claimed bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review, and the examination report must reflect that such review occurred. 

As the Veteran's previous two VA examinations in September 2006 and March 2010 were performed by the same audiologist, efforts should be made to ensure that the next examination is performed by another examiner otherwise unfamiliar with the Veteran's case.

Upon a review of the record and examination of the record, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any hearing loss or tinnitus exhibited by the Veteran currently is related to his military service?

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the March 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


